IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-40228
                         Summary Calendar


UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

SINECIO VALADEZ,

                                         Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. L-98-CR-747-ALL
                      --------------------
                        February 9, 2000

Before DAVIS, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Sinecio Valadez appeals his conviction and sentence for

transporting an illegal alien within the United States.    Valadez

asserts that the district court erred in admitting evidence

regarding a large sum of cash found in his vehicle, as such

evidence was irrelevant and unfairly prejudicial, and his prior

statement that he intended to transport his relatives in a

trailer, as such was inadmissible character evidence.    Valadez




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 99-40228
                                -2-

further asserts that the evidence was insufficient to support his

conviction and that the district court erred in refusing to grant

him an offense-level reduction pursuant to U.S.S.G. § 2L1.(b)(1).

     This Court generally reviews a district court’s evidentiary

rulings for abuse of discretion.   United States v. Cantu, 167

F.3d 198, 203 (5th Cir.), cert. denied, 120 S.Ct. 58 (1999).

However, because Valadez failed to renew his motion in limine’s

objection to the evidence regarding the large sum of cash found

in his vehicle prior to the introduction of trial testimony

regarding such cash, review is for plain error.     See United

States v. Graves, 5 F.3d 1546, 1551 (5th Cir. 1993).     After

reviewing the record and the parties’ briefs, we find that the

district court did not plainly err in admitting evidence of the

large sum of cash found in Valadez’s vehicle.     See id.

     The district court did not abuse its discretion in admitting

evidence of Valadez’s prior statement regarding his intent to

transport his relatives in a trailer.     That evidence was highly

probative regarding Valadez’s intent to commit the instant

offense, which Valadez had placed at issue by pleading not

guilty, and the evidence’s probative value was not substantially

outweighed by the danger of undue prejudice.     See United States

v. Chavez, 119 F.3d 342, 346 (5th Cir. 1997).    Moreover, Valadez

failed to demonstrate that the admission of the prior statement

affected his substantial rights.   See United States v. Hall, 152

F.3d 381, 402 (5th Cir. 1998).

     Valadez’s challenge to the sufficiency of the evidence is

also without merit.   Viewing the evidence and all reasonable
                          No. 99-40228
                               -3-

inferences to be drawn from it in the light most favorable to the

jury’s verdict, as we must, the evidence was sufficient to

support Valadez’s conviction.   See United States v. Gourley, 168

F.3d 165, 168-69 (5th Cir.), cert. denied, 120 S. Ct. 72 (1999).

     Finally, the district court did not clearly err in finding

that Valadez committed the instant offense for profit and, thus,

was not entitled to the § 2L1.1(b)(1) offense-level reduction for

offenses committed other than for profit.   See United States v.

Parker, 133 F.3d 322, 329-30 (5th Cir.), cert. denied, 523 U.S.

1142 (1998).

     AFFIRMED.